Case 5:20-cv-03556-BLF Document 59-2 Filed 12/28/20 Page 1 of 45




                 EXHIBIT 1
     Case
     Case 5:20-cv-03556-BLF
          1:19-cv-05362-JPB Document
                            Document 59-2
                                     16-1 Filed
                                          Filed 12/28/20
                                                01/22/20 Page
                                                         Page 2
                                                              1 of
                                                                of 45
                                                                   44




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


INFORM INC.,

     Plaintiff,

v.
                                      Civil Action No. 1:19-cv-05362-JPB
GOOGLE LLC; GOOGLE INC.;
ALPHABET INC.; YOUTUBE, LLC;
YOUTUBE, INC.; and JOHN DOES
1-100,

     Defendants.



        DEFENDANTS’ MEMORANDUM IN SUPPORT OF ITS
            MOTION TO DISMISS THE COMPLAINT
           Case
           Case 5:20-cv-03556-BLF
                1:19-cv-05362-JPB Document
                                  Document 59-2
                                           16-1 Filed
                                                Filed 12/28/20
                                                      01/22/20 Page
                                                               Page 3
                                                                    2 of
                                                                      of 45
                                                                         44




                                        TABLE OF CONTENTS

INTRODUCTION .....................................................................................................1

ARGUMENT .............................................................................................................2

I.        LEGAL STANDARD FOR MOTION TO DISMISS ....................................2

II.       PLAINTIFF DOES NOT HAVE STANDING TO BRING SUIT .................4

      A. Plaintiff Must Establish Article III and Antitrust Standing.............................4
      B. Plaintiff Has Not Pled Facts to Establish Article III or Antitrust Standing
         in the Non-Online Advertising Markets ..........................................................6
      C. Plaintiff Does Not Have Antitrust Standing to Pursue Claims Regarding
         the Alleged Online Advertising Market ..........................................................8
           1.    Plaintiff Has Not Suffered an Antitrust Injury ........................................8
           2.    Inform Is Not a Proper Plaintiff .............................................................11
III.       PLAINTIFF HAS NOT PLED A SECTION I VIOLATION (COUNT I) .....13
      A. Plaintiff Has Not Pled an Actionable Agreement..........................................13
      B. Plaintiff Has Not Adequately Alleged Any Unreasonable Restraint of
         Trade in a Properly Defined Antitrust Relevant Market ...............................14

IV.       PLAINTIFF HAS NOT PLED A SECTION 2 CLAIM FOR
          MONOPOLY MAINTENANCE (COUNT II) .............................................15
      A. Plaintiff Has Not Pled Facts Showing Monopoly Power in a Properly
         Defined Relevant Market and Anticompetitive Conduct ..............................16
      B. Plaintiff Has Not Stated a Claim for Monopoly Maintenance of the
         Alleged Online Advertising Market ..............................................................17

          1.    Plaintiff Has Not Pled that Any Defendant Has Monopoly Power
                in the Alleged Online Advertising Market ............................................17


                                                           i
         Case
         Case 5:20-cv-03556-BLF
              1:19-cv-05362-JPB Document
                                Document 59-2
                                         16-1 Filed
                                              Filed 12/28/20
                                                    01/22/20 Page
                                                             Page 4
                                                                  3 of
                                                                    of 45
                                                                       44




        2.     Plaintiff Has Not Adequately Pled Facts Establishing Online
               Advertising as a Relevant Market ..........................................................18

        3.     Plaintiff Has Not Adequately Pled Facts Establishing
               Anticompetitive Conduct in the Alleged Online Advertising Market...19

   C. Plaintiff Has Not Adequately Pled Monopoly Maintenance .........................22

V.      PLAINTIFF HAS NOT PLED A SECTION 2 CLAIM FOR
        ATTEMPTED MONOPOLIZATION (COUNT IV)....................................25

VI.     PLAINTIFF CANNOT ALLEGE A MONOPOLY LEVERAGING
        CLAIM (COUNT III) ....................................................................................27
VII. PLAINTIFF HAS NOT PLED A CLAIM OF UNLAWFUL
     EXCLUSIVE DEALING UNDER SHERMAN ACT SECTION 2
     OR CLAYTON ACT SECTION 3 (COUNT V) ..........................................29
   A. Plaintiff Has Not Adequately Alleged any “Exclusive” Agreement.............30
   B. Plaintiff Has Not Adequately Alleged That Any “Exclusive Agreement”
      Substantially Foreclosed Competition in a Relevant Market ........................31
VIII. PLAINTIFF HAS NOT PLED A CLAIM FOR TORTIOUS
      INTERFERENCE (COUNT VI) ...................................................................32

CONCLUSION ........................................................................................................35




                                                         ii
          Case
          Case 5:20-cv-03556-BLF
               1:19-cv-05362-JPB Document
                                 Document 59-2
                                          16-1 Filed
                                               Filed 12/28/20
                                                     01/22/20 Page
                                                              Page 5
                                                                   4 of
                                                                     of 45
                                                                        44




                                       TABLE OF AUTHORITIES

                                                         CASES

Aaron Private Clinic Mgmt. LLC v. Berry, 912 F.3d 1330 (11th Cir.
  2019) .............................................................................................................4, 5, 7

Allied Orthopedic Appliances v. Tyco Health Care Grp., 592 F.3d 991
   (9th Cir. 2010).....................................................................................................20
Assoc. Gen. Contractors v. Cal. State Council of Carpenters, 459 U.S.
   519 (1983) ...............................................................................................11, 12, 13
Athens Int’l, Inc. v. Venture Capital Props, Inc., 495 S.E.2d 900 (Ga.
   Ct. App. 1998).....................................................................................................33

Austin v. Blue Cross & Blue Shield, 903 F.2d 1385 (11th Cir. 1990) .................6, 12

Barr Labs., Inc. v. Abbott Labs., 978 F.2d 98 (3d Cir. 1992)..................................26
Bartholomew v. AGL Res., Inc., 361 F.3d 1333 (11th Cir. 2004) ...........................33
Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) ............................................... 2
Bochese v. Town of Ponce Inlet, 405 F.3d 964 (11th Cir. 2005) ............................... 7

Brown Shoe Co. v. United States, 370 U.S. 294 (1962) ..........................................21
Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477 (1977) ....................6, 9

Cal. Comput. Prods., Inc. v. IBM Corp., 613 F.2d 727 (9th Cir. 1979) .................. 20

Camp v. Eichelkraut, 539 S.E.2d 588 (Ga. Ct. App. 2000).....................................34
Clifford v. Federman, No. 1:18-cv-1953-JPB, ECF 281 (N.D. Ga. Jan.
   7, 2020) .................................................................................................................3
Covad Commc’ns Co. v. Bellsouth Corp., 374 F.3d 1044 (11th Cir.
  2004) ...................................................................................................................28
DaimlerChrysler Corp. v. Cuno, 547 U.S. 332 (2006).............................................. 5


                                                             iii
          Case
          Case 5:20-cv-03556-BLF
               1:19-cv-05362-JPB Document
                                 Document 59-2
                                          16-1 Filed
                                               Filed 12/28/20
                                                     01/22/20 Page
                                                              Page 6
                                                                   5 of
                                                                     of 45
                                                                        44




Daisy Mountain Fire Dist. v. Microsoft Corp., 547 F. Supp. 2d 475
  (D. Md. 2008) .....................................................................................................28

Disaster Servs. v. ERC P’ship, 492 S.E.2d 526 (Ga. Ct. App. 1997)......................35

Duty Free Ams., Inc. v. Estee Lauder Cos., 797 F.3d 1248 (11th Cir.
  2015) .............................................................................................................25, 26

E. Food Servs., Inc. v. Pontifical Catholic Univ. Servs., 357 F.3d 1
   (1st Cir. 2004) .....................................................................................................30

E.T. Barwick Indus. v. Walter E. Heller & Co., 692 F. Supp. 1331
   (N.D. Ga. 1987), aff’d, 891 F.2d 906 (11th Cir. 1989) ......................................32
Eisai, Inc. v. Sanofi Aventis U.S., LLC, 821 F.3d 394 (3d Cir. 2016) ............... 29, 32

Feldman v. Am. Dawn, Inc., 849 F.3d 1333 (11th Cir. 2017) ................................... 5
Four Corners Nephrology Assocs. v. Mercy Med. Ctr., 582 F.3d 1216
  (10th Cir. 2009)...................................................................................................28

Griffin v. Dugger, 823 F.2d 1476 (11th Cir. 1987) ...............................................5, 7
Gulf States Reorganization Grp. v. Nucor Corp., 822 F. Supp. 2d
  1201 (N.D. Ala. 2011), aff’d, 721 F.3d 1281 (11th Cir. 2013) ..........................26
Jacobs v. Tempur-Pedic Int’l, Inc., 626 F.3d 1327 (11th Cir. 2010) ...............passim

Keller v. Greater Augusta Ass’n of Realtors, 760 F. Supp. 2d 1373
   (S.D. Ga. 2011) ...................................................................................................15
Kirkland v. Tamplin, 645 S.E.2d 653 (Ga. Ct. App. 2007) .....................................35

Levine v. Cent. Fla. Med. Affiliates, 72 F.3d 1538 (11th Cir. 1996) .................17, 23
Lujan v. Defs. of Wildlife, 504 U.S. 555 (1992) ........................................................ 5

McWane, Inc. v. FTC, 783 F.3d 814 (11th Cir. 2015) .............................................29

Midwestern Waffles, Inc. v. Waffle House, Inc., 734 F.2d 705 (11th
  Cir. 1984) ............................................................................................................23

                                                            iv
          Case
          Case 5:20-cv-03556-BLF
               1:19-cv-05362-JPB Document
                                 Document 59-2
                                          16-1 Filed
                                               Filed 12/28/20
                                                     01/22/20 Page
                                                              Page 7
                                                                   6 of
                                                                     of 45
                                                                        44




Morris Commc’ns Corp. v. PGA Tour, Inc., 364 F.3d 1288 (11th Cir.
  2004) .......................................................................................................16, 17, 28

Nirvana, Inc. v. Nestle Waters N. Am. Inc., 123 F. Supp. 3d 357
   (N.D.N.Y. 2015) .................................................................................................32

Palmyra Park Hosp. v. Phoebe Putney Mem’l Hosp., 604 F.3d 1291
   (11th Cir. 2010).....................................................................................................6

Philadelphia Taxi Ass’n v. Uber Techs, 886 F.3d 332 (3d Cir. 2018) ....................27

PNY Techs., Inc. v. SanDisk Corp., 2014 WL 1677521 (N.D. Cal.
  Apr. 25, 2014) ...............................................................................................28, 29
Procaps S.A. v. Patheon, Inc., 845 F.3d 1072 (11th Cir. 2016) ..............................13

Re-Alco Indus. v. Nat’l Center for Health Educ., 812 F. Supp. 387
   (S.D.N.Y. 1993) ..................................................................................................15
Retina Assocs., P.A. v. S. Baptist Hosp., 105 F.3d 1376 (11th Cir.
   1997) (per curiam) ................................................................................................8

Riley v. Hannibal, 2017 WL 5235673 (N.D. Ga. June 29, 2017) ...........................34
Robles v. Humana Hosp., 785 F. Supp. 989 (N.D. Ga. 1992) .................................11
Safeway Inc. v. Abbott Labs., 761 F. Supp. 2d 874 (N.D. Cal. 2011) .....................28

Schor v. Abbott Labs., 457 F.3d 608 (7th Cir. 2006)...............................................28

Servicetrends, Inc. v. Siemens Med. Sys., 870 F. Supp. 1042 (N.D. Ga.
   1994) .............................................................................................................17, 30

SHM Int’l Corp. v. Guangdong Chant Grp., Inc., 2016 WL 4204553
  (N.D. Ga. June 29, 2016) ....................................................................................34

Sommers Co. v. Moore, 621 S.E.2d 789 (Ga. Ct. App. 2005) .................................35

Spanish Broad. Sys. v. Clear Channel Commc’ns, 376 F.3d 1065
   (11th Cir. 2004)...................................................................................................15

Spectrum Sports, Inc. v. McQuillan, 506 U.S. 447 (1993) ......................................27
                                                             v
          Case
          Case 5:20-cv-03556-BLF
               1:19-cv-05362-JPB Document
                                 Document 59-2
                                          16-1 Filed
                                               Filed 12/28/20
                                                     01/22/20 Page
                                                              Page 8
                                                                   7 of
                                                                     of 45
                                                                        44




Tampa Elec. Co. v. Nashville Coal Co., 365 U.S. 320 (1961) ..........................31, 32

Todorov v. DCH Healthcare Auth., 921 F.2d 1438 (11th Cir. 1991) ....................5, 6
Tokyo Gwinnett, LLC v. Gwinnett Cty., 940 F.3d 1254 (11th Cir.
   2019) ...................................................................................................................11

Tri-State Broad. Co. v. United Press Int’l, Inc., 369 F.2d 268 (5th Cir.
   1966) ...................................................................................................................29
Tribeca Homes, LLC v. Marathon Inv. Corp., 745 S.E.2d 806 (Ga. Ct.
   App. 2013) ..........................................................................................................34
U.S. Anchor Mfg. v. Rule Indus., 7 F.3d 986 (11th Cir. 1993) ....................16, 18, 27

United States v. Grinnell Corp., 384 U.S. 563 (1966).............................................16

Verizon Comm’cn Inc. v. Law Offices of Curtis V. Trinko, LLP, 540
   U.S. 398 (2004) ...................................................................................................27
Vesta Corp. v. Amdocs Mgmt., 129 F. Supp. 3d 1012 (D. Or. 2015) ......................29

Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291 (11th Cir. 2018) ................................ 3
Vitacost.com, Inc. v. Gaia Herbs, Inc., 2007 WL 951768 (S.D. Fla.
   Mar. 28, 2007).......................................................................................................7
YMD Records, LLC v. Ultra Enters., Inc., 361 F. Supp. 3d 1258 (S.D.
  Fla. 2019) ......................................................................................................13, 15




                                                             vi
       Case
       Case 5:20-cv-03556-BLF
            1:19-cv-05362-JPB Document
                              Document 59-2
                                       16-1 Filed
                                            Filed 12/28/20
                                                  01/22/20 Page
                                                           Page 9
                                                                8 of
                                                                  of 45
                                                                     44




                                INTRODUCTION
      This lawsuit is a poor attempt to manufacture a sprawling antitrust case by a

Plaintiff unconnected to the vast majority of the Complaint’s allegations. When

stripped of its window-dressing, the Complaint alleges that Plaintiff was harmed

only by the industry-wide transition from Flash (“a proprietary technology owned

by Adobe” to display videos on websites) to HTML5 (an open-standards

competitor). Compl. ¶¶ 115-32, ECF No. 1. That event—never the subject of any

alleged government investigation—provides no basis for an antitrust claim.

      Plaintiff therefore attempts to distract the Court with allegations plainly

gathered from media articles purportedly describing others’ factually unsupported

grievances—none proven to violate antitrust law in any United States court—

which do not even impact Plaintiff and about which there is limited (if any) detail.

The Complaint also offers no factual allegations connecting Plaintiff’s business to

any of the purported markets where Plaintiff alleges Google has a “durable”

monopoly: (1) Internet Search; (2) Licensable Mobile Device Operating Systems;

(3) Search Advertising; and (4) Ad Servers. Id. ¶ 86. So, too, in the “Web

Browser” market, where Google’s purported monopoly allegedly is emerging. Id.

¶ 87. Plaintiff’s antitrust claims regarding those markets should be dismissed on

constitutional and antitrust standing grounds. Infra Section II.B.
      Case
      Case5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document59-2
                                      16-1 Filed
                                           Filed12/28/20
                                                 01/22/20 Page
                                                          Page10  of44
                                                               9 of  45




      Plaintiff alleges that it competes with Google only in a supposed Online

Advertising market. Compl. ¶ 111. For antitrust claims related to that market,

however, Plaintiff has not pled facts to establish antitrust standing. Infra Section

II.C. And, even if Plaintiff could establish such standing, each of Plaintiff’s

antitrust claims should be dismissed because Plaintiff’s shotgun pleading suffers

from myriad pleading and legal deficiencies. Infra Sections III-VII.

      Plaintiff’s tortious interference claim alleges that a member of “the Google

team” contacted one of Plaintiff’s unnamed advertising customers and attempted to

persuade the customer to switch to Google. Compl. ¶ 134. The allegations

regarding that single incident are insufficient to establish standing, infra pg. 4 n.3,

or to state a claim under Georgia law, infra Section VIII. 1

                                    ARGUMENT

I.    LEGAL STANDARD FOR MOTION TO DISMISS
      To survive a motion to dismiss, a plaintiff must allege a basis for liability

that is plausible and supported by non-conclusory allegations. Bell Atlantic Corp.




1
  Google Inc. and YouTube, Inc. no longer exist as corporate entities. Compl.
¶¶ 12, 14. In addition, the Complaint does not allege that Alphabet Inc. or
YouTube, LLC have monopoly power in any relevant market or have engaged in
any anticompetitive conduct. All claims against Alphabet Inc. and YouTube, LLC
therefore may be dismissed on those grounds alone.

                                           2
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 11
                                                               10 of
                                                                  of 45
                                                                     44




v. Twombly, 550 U.S. 544, 555-56 (2007). It thus “must contain ‘more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will

not do.’” Jacobs v. Tempur-Pedic Int’l, Inc., 626 F.3d 1327, 1333 (11th Cir. 2010)

(quoting Twombly, 550 U.S. at 555)). Moreover, a court need not accept as true

conclusory statements or “‘threadbare recitals of the elements of a cause of

action.’” Id. at 1333 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

      “Courts in the Eleventh Circuit have little tolerance for shotgun pleadings”

like the Complaint here. Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th

Cir. 2018). It is chock-full of “conclusory, vague and immaterial facts that do not

clearly connect to a particular cause of action,” it contains “multiple counts that

each adopt the allegations of the preceding counts,” and it is “virtually impossible

to know which allegations of fact are intended to support which claims of relief

since each cause of action incorporates [around] 200 paragraphs.” Clifford v.

Federman, No. 1:18-cv-1953-JPB, ECF 281, at 3-4 (N.D. Ga. Jan. 7, 2020)

(internal quotation marks omitted). Here, the Court need not “engag[e] in the

painstaking task of wading through and deciphering Plaintiff[’s] tangled mass of

allegations,” id. at 2, because Plaintiff lacks standing to pursue any of its claims. If

the Court were to do so, it will find numerous deficiencies for each Count. This

brief describes those flaws, with a particular emphasis on the Online Advertising

                                           3
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 12
                                                               11 of
                                                                  of 45
                                                                     44




market (the only alleged market where Plaintiff claims it competes with Google).

II.   PLAINTIFF DOES NOT HAVE STANDING TO BRING SUIT
      “Standing ‘is the threshold question in every federal case, determining the

power of the court to entertain the suit.’” Aaron Private Clinic Mgmt. LLC v.

Berry, 912 F.3d 1330, 1335 (11th Cir. 2019) (quoting Warth v. Seldin, 422 U.S.

490, 498 (1975)). Plaintiff conjures six alleged antitrust markets—the “Leveraged

Markets”—purportedly implicated in one or more of its federal antitrust claims.

Compl. ¶¶ 5, 86-87.2 But the Complaint fails to allege how Plaintiff suffered an

injury in, or is otherwise connected to, five of those six markets. Plaintiff therefore

lacks Article III standing and antitrust standing to pursue claims regarding those

markets. With respect to the alleged Online Advertising market—the only market

in which Plaintiff claims it competes with Google and in which it conceivably

could have been injured—Plaintiff cannot show that it satisfies the more rigorous

requirements for antitrust standing.3

      A.     Plaintiff Must Establish Article III and Antitrust Standing

      Article III of the U.S. Constitution mandates that federal courts cannot

2
 The Counts refer to “Leveraged Markets,” but that phrase is not defined in the
Complaint. We assume it refers to “Leveraged Monopolies.” Compl. ¶ 5.
3
 Plaintiff does not have Article III standing to pursue a tortious interference claim
because it also was not injured by any alleged interference. See infra Section VIII.

                                           4
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 13
                                                               12 of
                                                                  of 45
                                                                     44




adjudicate a claim unless a plaintiff demonstrates: (1) an injury in fact that is

concrete, particularized, and actual or imminent; (2) a causal connection between

the injury and the conduct complained of; and (3) a likelihood that the injury will

be redressed by a favorable decision. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560

(1992). To satisfy this burden, “a plaintiff must clearly allege facts demonstrating

each element.” Aaron Private Clinic, 912 F.3d at 1336 (internal quotation marks

omitted). This requirement applies “for each claim [plaintiff] seeks to press.”

DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006) (emphasis added).4

      “In addition to the basic . . . ‘injury in fact’ required by Article III . . . , a

private plaintiff who seeks damages under the antitrust laws . . . must establish

‘antitrust standing.’” Feldman v. Am. Dawn, Inc., 849 F.3d 1333, 1340 (11th Cir.

2017). This Circuit follows a two-pronged approach to determine whether a

plaintiff has antitrust standing: “First, a court should determine whether the

plaintiff suffered ‘antitrust injury,’” Todorov v. DCH Healthcare Auth., 921 F.2d

1438, 1449 (11th Cir. 1991), “which is to say injury of the type the antitrust laws

were intended to prevent and that flows from that which makes defendants’ acts


4
  See also Griffin v. Dugger, 823 F.2d 1476, 1483 (11th Cir. 1987) (“Nor does a
plaintiff who has been subject to injurious conduct of one kind possess by virtue of
that injury the necessary stake in litigating conduct of another kind, although
similar, to which he has not been subject.” (internal quotation marks omitted))

                                             5
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 14
                                                               13 of
                                                                  of 45
                                                                     44




unlawful,” Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477, 489

(1977). Under the second prong, “the court should determine whether the plaintiff

is an efficient enforcer of the antitrust laws.” Todorov, 921 F.2d at 1449. Factors

that bear on this inquiry include: “1) the existence of a causal connection between

the antitrust violation and the alleged injury; 2) the nature of plaintiff’s alleged

injury; 3) the directness or indirectness of the asserted injury and the related

inquiry of whether the damages are speculative; 4) the potential for duplicative

recovery or complex apportionment of damages; and, finally, 5) the existence of a

more direct victim of the alleged anti-competitive conduct.” Austin v. Blue Cross

& Blue Shield, 903 F.2d 1385, 1388 (11th Cir. 1990); accord Palmyra Park Hosp.

v. Phoebe Putney Mem’l Hosp., 604 F.3d 1291, 1304-06 (11th Cir. 2010).

      B.     Plaintiff Has Not Pled Facts to Establish Article III or Antitrust
             Standing in the Non-Online Advertising Markets

      Plaintiff’s Complaint is replete with conclusory and superfluous allegations

of purported conduct that allegedly impacted six supposed markets. Compl. ¶¶ 86-

87.5 Yet, the only alleged injury suffered by Plaintiff is that its online video

advertising business lost profits due to “Google’s restrictions on Flash, and the


5
 Many of the allegations have no bearing on Plaintiff’s claims. See, e.g. Compl.
¶¶ 9, 186-194 (describing regulatory investigations); ¶¶ 76-83 (listing Google’s
acquisitions); ¶¶ 161-185 (alleging Google’s purported influence on government).

                                           6
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 15
                                                               14 of
                                                                  of 45
                                                                     44




way in which Google implemented them.” Compl. ¶ 126. Plaintiff therefore lacks

Article III standing to pursue claims regarding conduct in any alleged market other

than Online Advertising because it has not alleged an injury traceable to conduct in

those markets. See, e.g., Aaron Private Clinic, 912 F.3d at 1338 (“threadbare

allegations” of injury insufficient for Article III standing).6

      Plaintiff also cannot establish antitrust standing, a higher threshold required

for antitrust plaintiffs to recover treble damages. For example, because Plaintiff

does not allege that it is a consumer or competitor in any non-Online Advertising

market, it is not an “efficient enforcer” of claims arising from alleged wrongs in

those markets. See Vitacost.com, Inc. v. Gaia Herbs, Inc., 2007 WL 951768, at *4

(S.D. Fla. Mar. 28, 2007) (“[T]he Eleventh Circuit has held that to satisfy [the

efficient enforcer] prong, a plaintiff needs to be either a consumer or competitor of

the Defendant or the Defendant’s products.” (citing Fla. Seed Co. v. Monsanto Co.,

105 F.3d 1372, 1374 (11th Cir. 1997)). And, other than the purported injury from

the industry-wide Flash to HTML5 transition, Plaintiff has not claimed any injury,



6
  See also Bochese v. Town of Ponce Inlet, 405 F.3d 964, 984 (11th Cir. 2005)
(affirming dismissal of case on standing grounds when the injury claimed was
injury to a third-party not to the plaintiff); Griffin, 823 F.2d at 1483 (reversing
district court’s ruling and dismissing case on standing grounds when plaintiff
alleged injury as to one aspect of government’s actions but not as to another).

                                            7
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 16
                                                               15 of
                                                                  of 45
                                                                     44




let alone an “antitrust injury.”

      Plaintiff’s claims regarding anticompetitive conduct in the alleged Internet

Search, Licensable Mobile Device Operating Systems, Search Advertising, Ad

Server, and Web Browser markets therefore should be dismissed. See, e.g., Retina

Assocs., P.A. v. S. Baptist Hosp., 105 F.3d 1376, 1384 (11th Cir. 1997) (per

curiam) (“summarily dismiss[ing]” claim that “ha[d] absolutely no relationship to

the [conduct] alleged by Plaintiff and ha[d] caused the Plaintiff no damages”).

      C.     Plaintiff Does Not Have Antitrust Standing to Pursue Claims
             Regarding the Alleged Online Advertising Market

      The only market in which Plaintiff conceivably could have Article III

standing is the alleged Online Advertising market. Specifically, Plaintiff claims

that its online video advertising business (a small part of the broader alleged

Online Advertising market) “plummet[ed]” when “many of [its] downstream

digital publishers” were impacted by “Google’s restrictions on Flash, and the way

in which Google implemented them.” Compl. ¶ 126. As detailed below, these

allegations are insufficient to establish antitrust standing.

             1.     Plaintiff Has Not Suffered an Antitrust Injury

      Plaintiff’s claimed lost profits from selling online video advertising do not

qualify as an antitrust injury because Plaintiff has not alleged facts demonstrating

that this loss was caused “by reason of anything forbidden in the antitrust laws.”
                                            8
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 17
                                                               16 of
                                                                  of 45
                                                                     44




Brunswick Corp., 429 U.S. at 488. As evident from the Complaint, Flash

technology was eclipsed by HTML5 due to competition on the merits where the

market chose HTML5. Compl. ¶¶ 117-32. Plaintiff nowhere alleges how the

multi-year, industry-wide adoption of HTML5 (a free open-standards technology,

id. ¶ 129), away from a proprietary product, Flash (that other web browsers also

experienced problems with, id. ¶ 117), resulted in any injury to Plaintiff arising

from anticompetitive harm to the Online Advertising market, as opposed to lawful

competition between Flash and HTML5.

      Plaintiff concedes that Google “and the developers of other web browsers”

had concerns with Flash. Id. ¶ 117.7 And by 2014, Plaintiff (and its advertising

customers) knew that Google Chrome was moving away from Flash and towards

HTML5’s competing technology. Id. ¶¶ 118-19. It was not until three years later,

in 2017, that Google changed Chrome’s default settings to disable Flash. Id.

¶¶ 122-24.8 Accordingly, even the facts pled in the Complaint do not support the




7
 This is an understatement. In a famous letter that confirms Plaintiff’s concession
here, Steve Jobs explained in 2010 why Apple refused to adopt Flash technology,
citing reliability, security, and incompatibility with mobile devices. See
https://www.apple.com/hotnews/thoughts-on-flash/.
8
  Other competitors took similar steps, further confirming that Flash elicited
industry-wide concerns. In 2017, Adobe announced that Flash would be phased
                                          9
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 18
                                                               17 of
                                                                  of 45
                                                                     44




absurd conclusion that Google gained customers “virtually overnight,” id. ¶ 126,

due to Google’s adoption of HTML5 technology.

      The Complaint also fails to allege that Google prevented Plaintiff or other

competitors in the purported Online Advertising market (e.g., Facebook,

Microsoft, Amazon) from making their services compatible with Google’s Chrome

browser—the key assumption in Plaintiff’s causal chain. For example, the

Complaint admits HTML5 is an open-standards technology. Id. ¶ 129. And it

does not allege that Google limited anyone’s ability to create HTML5 videos or

that Google required the use of a Google-owned product to create HTML5 videos.

It also does not allege that any third-party’s HTML5 videos were treated

differently from any other HTML5 videos when viewed on Google Chrome.

Indeed, it does not (and cannot) allege that Google Chrome was the only web

browser to transition away from Flash or to impose similar limitations on video

content. Finally, it nowhere explains why Google’s market share is only allegedly

40% today—and how Facebook has successfully achieved a significant 20%

share—if Google’s conduct “overnight” resulted in massive shifts to Google’s

advertising platform. Id. ¶¶ 87(b), 126.


out, characterizing that move as in collaboration with Apple, Facebook, Google,
Microsoft, and Mozilla. See https://theblog.adobe.com/adobe-flash-update/.

                                           10
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 19
                                                               18 of
                                                                  of 45
                                                                     44




      Therefore, to the extent Plaintiff suffered any injury, it has not alleged facts

supporting the notion that such injury resulted from Google’s conduct at all and

surely not the result of anything the antitrust laws prohibit. As the Complaint itself

indicates, the alleged injury instead is the result of Plaintiff’s apparent decision not

to adapt to the changing market between 2014 and 2017 by asking its advertisers to

create HTML5 video content, instead continuing to use a proprietary, and outdated,

Flash technology. See Tokyo Gwinnett, LLC v. Gwinnett Cty., 940 F.3d 1254,

1264 (11th Cir. 2019) (affirming dismissal when plaintiff failed to “allege[] facts

showing it could have been injured in the ways alleged”). Google did not force

Plaintiff to make such a decision.

             2.     Inform Is Not a Proper Plaintiff

      Plaintiff also is not an efficient antitrust enforcer of this alleged claim.

Plaintiff acknowledges that its “injuries were only an indirect result of whatever

harm may have been suffered,” Assoc. Gen. Contractors v. Cal. State Council of

Carpenters, 459 U.S. 519, 541 (1983), by “downstream digital publishers,” Compl.

¶ 126. There are thus unquestionably better plaintiffs to bring suit if such actions

were anticompetitive: the “dozens” of publishers allegedly directly impacted or

Adobe itself. See id. at 542; Robles v. Humana Hosp., 785 F. Supp. 989, 999

(N.D. Ga. 1992) (antitrust standing lacking when there were “two more easily

                                           11
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 20
                                                               19 of
                                                                  of 45
                                                                     44




imagined efficient enforcers”).

      Plaintiff’s alleged injury also is indirect. Based on the allegations, any such

injury would have occurred only if: (1) a publisher provided video advertising

space on its website to Plaintiff; (2) Plaintiff selected advertisements for that space

that were not compatible with HTML5; (3) a consumer viewed the publisher’s

website using Google Chrome; and (4) the consumer otherwise would have clicked

on or viewed the ad but did not do so because of Chrome’s Flash-based limitations.

Compl. ¶¶ 99-100, 124. Only then, because the publisher was injured, would

Plaintiff allegedly suffer a derivative injury. Id. ¶ 126. Courts routinely dismiss

claims on antitrust standing grounds where, as here, “the chain of causation

between [its] injury and the alleged restraint . . . contains several somewhat

vaguely defined links.” Assoc. Gen. Contractors, 459 U.S. at 540; see also Austin,

903 F.2d at 1392. These facts also make Plaintiff’s claim highly speculative,

which “militates still further in favor of the conclusion that [it] lack[s] antitrust

standing.” Id. at 1393.

      Finally, there is a high likelihood of duplicate recoveries or a complex

apportionment of damages (if Plaintiff even proves an antitrust violation). Every

other impacted player in Plaintiff’s view of the world—including, inter alia,

Adobe, publishers, and advertisers—would also then potentially claim entitlement

                                           12
       Case
       Case 5:20-cv-03556-BLF
            1:19-cv-05362-JPB Document
                              Document 59-2
                                       16-1 Filed
                                            Filed 12/28/20
                                                  01/22/20 Page
                                                           Page 21
                                                                20 of
                                                                   of 45
                                                                      44




to recovery. See Associated Gen. Contractors, 459 U.S. at 543-44.

III.   PLAINTIFF HAS NOT PLED A SECTION I VIOLATION (COUNT I)
       Count I asserts that Defendants violated Section 1 of the Sherman Act

through unidentified agreements that allegedly restrained trade. Plaintiff does not

identify any per se violation, so its claims are evaluated under the Rule of Reason.

Procaps S.A. v. Patheon, Inc., 845 F.3d 1072, 1082 (11th Cir. 2016). “The

elements of [such] a . . . claim are: (1) an agreement between two or more parties

(2) that unreasonably restrains trade.” YMD Records, LLC v. Ultra Enters., Inc.,

361 F. Supp. 3d 1258, 1264 (S.D. Fla. 2019). To plead unreasonableness, a

plaintiff must (1) allege “either actual or potential harm to competition,” and (2)

“identify the relevant market in which the harm occurs.” Jacobs, 626 F.3d at 1336.

       A.    Plaintiff Has Not Pled an Actionable Agreement

       Plaintiff’s Section 1 claim appears to allege that Defendants entered into

agreements among themselves. See Compl. ¶¶ 198-99. Plaintiff nowhere explains

what agreements Defendants entered into among themselves, or why those are

anticompetitive. But even if it had, “it is . . . basic hornbook law that a company

and its wholly owned subsidiar[ies],” such as Defendants, “are legally incapable of

conspiring for purposes of a Section 1 claim.” Procaps, 845 F.3d at 1082 (citing

Copperweld Corp. v. Indep. Tube Corp., 467 U.S. 752, 777 (1984)). Plaintiff’s


                                          13
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 22
                                                               21 of
                                                                  of 45
                                                                     44




Section 1 claim therefore fails at the threshold because Alphabet, Google, and

YouTube are legally incapable of conspiring with one another.9

       B.     Plaintiff Has Not Adequately Alleged Any Unreasonable Restraint
              of Trade in a Properly Defined Antitrust Relevant Market

       Plaintiff also has failed to demonstrate that any agreements unreasonably

restrain trade in a properly alleged relevant antitrust market. To plead

“unreasonableness” under the antitrust Rule of Reason, a plaintiff must identify

and properly define a relevant market and then adequately allege that harm to

competition occurred or will occur in that market. Plaintiff does neither.

       As to the relevant market, Count I asserts that the purported harm occurs “in

Defendants’ Leveraged Markets.” Compl. ¶ 199. But the Complaint elsewhere

concedes that the purported harm occurs only “in the market for web applications,”

id. ¶ 154—an undefined market that is not part of “Defendants’ Leveraged

Markets,” id. ¶ 5. Either way, Plaintiff has failed to carry its burden: if the former

is true, it lacks any factual support in the Complaint; if the latter is true, Plaintiff

also has failed to properly define the relevant market. See, e.g., Jacobs, 626 F.3d



9
  Plaintiff makes vague references to agreements between Google and unidentified
third parties. Compl. ¶¶ 148, 151-53. These conclusory allegations are legally
insufficient, and they fail to plead harm to competition in a properly defined
relevant market, as discussed below. See infra Section III.B.

                                            14
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 23
                                                               22 of
                                                                  of 45
                                                                     44




at 1336-38; Re-Alco Indus. v. Nat’l Center for Health Educ., 812 F. Supp. 387, 391

(S.D.N.Y. 1993).

      Even if Plaintiff had adequately defined a relevant antitrust market, it has not

adequately alleged harm to competition caused by any agreement. Count I

contains nothing but legal conclusions, devoid of any factual content, which does

not satisfy Plaintiff’s “burden of demonstrating damage to competition with

specific factual allegations.” Jacobs, 626 F.3d at 1339 (emphasis added). 10

IV.   PLAINTIFF HAS NOT PLED A SECTION 2 CLAIM FOR
      MONOPOLY MAINTENANCE (COUNT II)
      In Count II, Plaintiff purports to bring a Sherman Act Section 2 claim for


10
   Compare Compl. ¶ 199 (“Defendants’ . . . behavior[s] . . . prevent, restrict or
interfere with competition”); id. ¶ 200 (“Defendants’ illegal conduct have resulted
in . . . higher prices paid by consumers . . . , higher prices for advertising, and the
forcing of Plaintiff and others to use Google products and services . . . .); id.
¶¶ 148, 153-54 (similar), with Spanish Broad. Sys. v. Clear Channel Commc’ns,
376 F.3d 1065, 1078-79 (11th Cir. 2004) (allegations that conduct “limit[ed]
alternatives available” or “affect[ed] prices for advertisements, the quality of
programming, and the prices for advertisers’ products” were “general, conclusory
statements” insufficient to allege harm to competition); YMD Records, LLC v.
Ultra Enters., 361 F. Supp. 3d 1258, 1266 (S.D. Fla. 2019) (granting motion to
dismiss because “allegations that Ultra could control prices, restrict access to
vendors and performers, and reduce consumer choice, are purely speculative”);
Keller v. Greater Augusta Ass’n of Realtors, 760 F. Supp. 2d 1373, 1378 (S.D. Ga.
2011) (dismissing complaint despite allegations that the conduct restrained
plaintiff’s “ability to make his services available to the public and other Brokers”
and “[a]s a result, the public choice in the relevant market is artificially and
improperly limited and there is a diminution in the quality of service”).

                                          15
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 24
                                                               23 of
                                                                  of 45
                                                                     44




“Monopoly Maintenance.” Plaintiff’s monopoly maintenance claim fails as to the

alleged Online Advertising market because the Complaint: (1) does not allege that

any Defendant has a monopoly in that market; (2) fails to adequately define that

market; and (3) does not adequately plead any anticompetitive conduct that would

facilitate maintenance of such a monopoly. Plaintiff’s claim fails as to every other

alleged market because the Complaint does not adequately define the markets or

adequately allege facts regarding anticompetitive conduct in those markets.

      A.     Plaintiff Has Not Pled Facts Showing Monopoly Power in a
             Properly Defined Relevant Market and Anticompetitive Conduct
      To state a claim for monopoly maintenance, a plaintiff must allege “(1) the

possession of monopoly power in the relevant market and (2) the willful . . .

maintenance of that power as distinguished from growth or development as a

consequence of a superior product, business acumen, or historic accident.” United

States v. Grinnell Corp., 384 U.S. 563, 570-71 (1966). “[M]onopoly power” is

“the power to control prices in or to exclude competition from the relevant

market.” Morris Commc’ns Corp. v. PGA Tour, Inc., 364 F.3d 1288, 1294 (11th

Cir. 2004). While under certain conditions, monopoly power may be inferred from

a predominate share of the market, courts do not find “the existence of actual

monopoly established by a bare majority share.” U.S. Anchor Mfg. v. Rule Indus.,

7 F.3d 986, 1000 (11th Cir. 1993). Instead, “the classic guidelines of market share
                                         16
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 25
                                                               24 of
                                                                  of 45
                                                                     44




sufficient to constitute monopoly power” are that “90% market share constitutes a

monopoly, 64% is doubtful, and 33% is not enough.” Servicetrends, Inc. v.

Siemens Med. Sys., 870 F. Supp. 1042, 1052 n.4 (N.D. Ga. 1994).

      To adequately allege a relevant market, a plaintiff “must define both (1) a

geographic market and (2) a product market,” and, for each, “must present enough

information in their complaint to plausibly suggest the contours of” those markets,

including the “alternative sources” for a defendant’s products. Jacobs, 626 F.3d at

1336-37; accord Levine v. Cent. Fla. Med. Affiliates, 72 F.3d 1538, 1552 (11th Cir.

1996). The willful maintenance element “requires predatory or exclusionary acts

or practices that have the effect of preventing or excluding competition within the

relevant market.” Morris, 364 F.3d at 1294. In other words, “anticompetitive

conduct” is “conduct without a legitimate business purpose that makes sense only

because it eliminates competition.” Id. at 1295.

      B.     Plaintiff Has Not Stated a Claim for Monopoly Maintenance of
             the Alleged Online Advertising Market

      Plaintiff’s claim of monopoly maintenance as to an alleged Online

Advertising market fails for three independent reasons.

             1.    Plaintiff Has Not Pled that Any Defendant Has Monopoly
                   Power in the Alleged Online Advertising Market
      Plaintiff has not pled the most basic fact necessary for a monopoly


                                         17
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 26
                                                               25 of
                                                                  of 45
                                                                     44




maintenance claim: that any Defendant currently has monopoly power in the

alleged Online Advertising market. At most, Plaintiff claims that Google is

“achieving” monopoly power, but does not possess it. Compl. ¶ 87. Nor could

Plaintiff cure this defect: Plaintiff alleges that Google has a 40% market share,

which does not constitute monopoly power as a matter of law. U.S. Anchor Mfg., 7

F.3d at 1000. Plaintiff also alleges the presence of a large competitor in the

market—Facebook—further dispelling the notion that Google has monopoly

power. Compl. ¶ 87(b). And Plaintiff alleges no facts to support the notion that

Google can raise prices or exclude competitors in that market.

             2.     Plaintiff Has Not Adequately Pled Facts Establishing Online
                    Advertising as a Relevant Market
      Plaintiff also has failed to plead facts necessary to establish the existence of

an Online Advertising market. The Complaint purports to describe how online

advertising works, Compl. ¶¶ 18-30, but does not allege facts detailing why online

advertising is distinct from other forms of advertising, such as television, radio,

print, or billboard advertising. See Jacobs, 626 F.3d at 1336-38. Without any

factual allegations explaining why consumers or advertisers view online

advertising as a market distinct from other forms of advertising, or other economic

indicia suggesting that online advertising does not compete with other advertising,

Plaintiff has simply identified a product—not an antitrust relevant market.
                                          18
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 27
                                                               26 of
                                                                  of 45
                                                                     44




Furthermore, Plaintiff nowhere alleges a geographic component of this market,

which is a necessary prerequisite for this claim. Id. at 1336.

             3.    Plaintiff Has Not Adequately Pled Facts Establishing
                   Anticompetitive Conduct in the Alleged Online Advertising
                   Market
      Plaintiff also failed to plead any anticompetitive conduct in the alleged

Online Advertising market. As noted, the only conduct allegedly affecting

Plaintiff as a competitor in that market was the transition from Flash to HTML5,

which was the result of competition between the products. See supra Section II.C.

This transition did not exclude or harm competition for any number of reasons.

      First, Plaintiff does not allege that it (or any other competitor) was excluded

as a result of the industry-wide adoption of HTML5. Nor could it: at most,

advertisers—whether they were Google Ads customers or Plaintiff’s customers—

needed to convert existing advertisements to HTML5 or produce future HTML5-

compatible content. Compl. ¶ 120. Plaintiff does not allege that Google blocked

Plaintiff’s customers from converting to HTML5 or from continuing to use

Plaintiff’s online video advertising technology. As an open-standards based

technology, HTML5 is by definition available to the entire industry. Nor does

Plaintiff allege that Chrome blocks Plaintiff’s (or other competitors’) HTML5

advertisements, while allowing Google’s, or that Google’s new customers now


                                         19
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 28
                                                               27 of
                                                                  of 45
                                                                     44




using HTML5 could not switch to other advertising companies using HTML5.

Instead, Plaintiff concedes that Chrome uses technology to determine whether a

user is likely to want to see videos run automatically, based on the user’s

propensity for watching videos, regardless of the source of the ads. Id. ¶ 130.

Plaintiff even alleges that Google has exempted certain non-Google sites that

display high volumes of videos from these limitations—including sites operated by

some of Google’s biggest competitors (Amazon and Microsoft), id. ¶ 13111—

hardly the mark of a supposed monopolization scheme.

      Second, Plaintiff does not (and could not) plausibly allege that this design

decision lacks a valid business purpose, which courts for decades have required to

impose liability in such situations. See, e.g., Cal. Comput. Prods., Inc. v. IBM

Corp., 613 F.2d 727, 744 (9th Cir. 1979) (“IBM, assuming it was a monopolist,

had the right to redesign its products to make them more attractive to buyers . . . It

was under no duty to help [competitors] survive or expand.”); Allied Orthopedic

Appliances v. Tyco Health Care Grp., 592 F.3d 991, 999-1000 (9th Cir. 2010)

(describing “uncontroversial proposition that product improvement by itself does

not violate Section 2, even if it is performed by a monopolist and harms


11
  While Plaintiff casts YouTube’s exemption as nefarious, Compl. ¶ 131, the fact
that Google exempted similar competitors undermines Plaintiff’s characterization.

                                          20
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 29
                                                               28 of
                                                                  of 45
                                                                     44




competitors as a result”). To the contrary, Plaintiff admits that competing web

browsers also had concerns with Flash. Compl. ¶ 117. And Plaintiff

acknowledges that Chrome’s Flash restrictions protected consumers from being

bombarded with video and audio that were not “central to the webpage” on sites

where an individual did not expect such content. Id. ¶¶ 121, 130. The Complaint

thus acknowledges numerous legitimate business justifications for these changes,

including industry-wide concerns and improving the user experience.

      Third, Plaintiff has not pled facts demonstrating durable, industry-wide harm

to competition in an alleged Online Advertising market. It is black-letter antitrust

law that conduct that harms only a competitor, but not competition, does not

violate the antitrust laws. Brown Shoe Co. v. United States, 370 U.S. 294, 320

(1962). Plaintiff only alleges increased costs associated with moving existing

content to HTML5, Compl. ¶ 120—not forward-looking costs during this years-

long transition—and makes conclusory allegations regarding its lost profits, id.

¶ 126. Plaintiff does not plead specific facts demonstrating that this change in

technology caused market-wide harm, and its attempt to cast a wider net falls flat.12




12
  The only arguably factual allegations are that “dozens of digital advertisers and
publishers were severely impacted . . . including many of Inform’s . . . publishers.”
Compl. ¶ 126 (emphases added). But the Complaint alleges that Plaintiff alone had
                                         21
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 30
                                                               29 of
                                                                  of 45
                                                                     44




Such minimal allegations regarding an unidentified group of competitors offering

only online video advertisements (which is but a segment of the alleged Online

Advertising market that includes text and other online ads), does not suffice to

demonstrate harm to competition.

      C.     Plaintiff Has Not Adequately Pled Monopoly Maintenance

      Even if Plaintiff had standing to pursue claims relating to markets other than

the alleged Online Advertising market (it does not), its monopoly maintenance

claim regarding those alleged markets should be dismissed because Plaintiff has

not pled facts demonstrating (1) that these other markets are relevant antitrust

markets, and (2) that Defendants engaged in anticompetitive conduct that has

allowed Defendants to maintain an alleged monopoly in those markets.

      As to the alleged markets, the Complaint provides no factual basis for

Plaintiff’s conclusory allegation that there are relevant antitrust markets consisting

of Internet Search, Licensable Mobile Device Operating Systems, Search

Advertising, Ad Servers, and Web Browsers. Compl. ¶¶ 86-87. Plaintiff pleads no

facts describing their contours, including their geographical reach, the extent to

which other technologies are substitutable or competitive with these products, or


a network of “approximately 5,000 publishers” and an untold number of
advertisers, id. ¶ 107, meaning only a small subset were allegedly impacted.

                                          22
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 31
                                                               30 of
                                                                  of 45
                                                                     44




otherwise explaining why these products are distinct economic markets that qualify

as relevant antitrust markets. Plaintiff does nothing more than allege Google’s

purported market share, with no other facts to suggest that it gives Google the

ability to exclude competition or raise prices. That is insufficient as a matter of

law. See Jacobs, 626 F.3d at 1336; Levine, 72 F.3d at 1552.

      As to the alleged conduct, Plaintiff alleges a number of purportedly

“anticompetitive, illegal and deceptive practices” in laundry-list fashion, Compl.

¶¶ 140, 149, but does not explain how these practices harmed competition in any

alleged market, or how Google maintained any alleged monopoly as a result of

such conduct. For example, Plaintiff cannot simply declare that “bundling or

illegally tying the use of Google’s DoubleClick Ad Server with the real-time bids

from Google’s AdX marketplace,” id. ¶ 140(a), is illegal—there is not a single fact

explaining what this means, much less its effect on competition in any market.

Bundling two products together for sale is not per se unlawful under the antitrust

laws. Midwestern Waffles, Inc. v. Waffle House, Inc., 734 F.2d 705, 711-12 (11th

Cir. 1984). Accordingly, Plaintiff must plead more than the fact of alleged

bundling to prove a monopolization claim based on this conduct. Plaintiff’s

allegation that Google is “[u]sing the Google Ad Server to control every facet of

how ads end up on websites and smartphone apps” and “manipulating this control

                                          23
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 32
                                                               31 of
                                                                  of 45
                                                                     44




to preferentially treat Google’s own stable of products and services,” Compl. ¶

140(b), is similarly devoid of any facts explaining what preferential treatment has

been afforded to which Google products and services (or how this harmed

competition or Plaintiff). Plaintiff’s other conclusory allegations fare no better:

   ● No facts explaining how Google’s alleged tie of the purchase of ads on
     YouTube to the purchase of Google’s own ad buying tools has impacted any
     competitor, or how Google allegedly has made “rival tools for placing ads in
     video streams less attractive to advertisers because they can only access
     smaller audiences.” Id. ¶ 140(c).

   ● No explanation as to how alleged pre-installation of Google Search and
     Google Chrome on the Android operating system harms competition in any
     relevant market. Id. ¶¶ 140(g); 146-50; see also supra Section III.B.

   ● No description of how Google “obstruct[s] the development and distribution
     of competing online video ads and advertising platforms.” Id. ¶ 140(h).
   ● No explanation as to how alleged “last look” for advertisers to outbid other
     advertisers has facilitated monopolization of any market. Id. ¶ 140(i).
   ● No description of how Google contractually tied the purchase of undefined
     products that have been rebranded as “Google Ad Manager,” or how this has
     harmed competition in any relevant market. Id. ¶ 140(j).

   ● No description of how Google is “[u]suriously increasing the cost of rival
     online video platforms’ use of Google’s goods and services,” what contracts
     have been unilaterally terminated, or how Google has refused to deal or do
     business with competitors. Id. ¶ 140(k).

   ● No facts establishing that any particular website was prevented by an
     exclusive contract from displaying Internet search ads (not video display
     ads) from Google’s competitors or that Google imposed unreasonable terms
     on websites or advertising sellers that prevented competition in search ads.
     Id. ¶¶ 141-43.


                                          24
        Case
        Case 5:20-cv-03556-BLF
             1:19-cv-05362-JPB Document
                               Document 59-2
                                        16-1 Filed
                                             Filed 12/28/20
                                                   01/22/20 Page
                                                            Page 33
                                                                 32 of
                                                                    of 45
                                                                       44




     ● No identification of a “competing site[]” that Google misappropriated
       content from to place in its own search results, or a “small business” that has
       been restricted from advertising on competing search platforms. Id. ¶ 144.
     ● No explanation of how Google prioritized its own search services or
       products in its search algorithms over competing vertical sites, “scrap[ed]”
       content from unidentified rivals’ websites, or placed undue restrictions on
       advertisers or their video content—or how any such alleged conduct harmed
       competition. Id. ¶ 145. 13

        Plaintiff’s failure to substantiate this alleged anticompetitive conduct with

specific factual allegations—much less describe the extent to which such conduct

has unlawfully excluded competitors or otherwise harmed competition—is not

surprising. None of this alleged conduct was directed at Plaintiff, and Plaintiff

does not claim to have suffered any injury arising from such conduct.

V.      PLAINTIFF HAS NOT PLED A SECTION 2 CLAIM FOR
        ATTEMPTED MONOPOLIZATION (COUNT IV)
        Count IV claims that Defendants have attempted to monopolize the alleged

Web Browser and Online Advertising markets. A plaintiff bringing such a claim

“must plausibly assert three things: (1) that the defendant has engaged in predatory

or anticompetitive conduct with (2) a specific intent to monopolize and (3) a

dangerous probability of achieving monopoly power” in a relevant market. Duty

Free Ams., Inc. v. Estee Lauder Cos., 797 F.3d 1248, 1263 (11th Cir. 2015)


13
  The conduct referenced in ¶ 140(d)-(f) is addressed supra Sections II.C.1 and
IV.B.3. The conduct referenced in ¶ 140(l) is addressed infra Section VIII.

                                           25
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 34
                                                               33 of
                                                                  of 45
                                                                     44




(internal quotation marks omitted). This claim fails for all of the same reasons as

the monopoly maintenance claim: Plaintiff does not adequately define these

purported markets and does not allege—in a non-conclusory fashion—how any of

Defendants’ conduct was predatory or anticompetitive. See supra Section IV.C.

      With respect to the alleged Online Advertising market in particular, Plaintiff

also has not sufficiently pled that there is a dangerous probability Defendants will

attain monopoly power. Plaintiff alleges Google has a 40% share, Compl. ¶

87(b)—far short of what courts require to state such a claim. See, e.g., Duty Free

Ams., 797 F.3d at 1264; Gulf States Reorganization Grp. v. Nucor Corp., 822 F.

Supp. 2d 1201, 1237 (N.D. Ala. 2011) (when “the alleged monopolist’s market

share is less than 50% of the market . . . , there” is “no dangerous probability of

success as a matter of law”), aff’d, 721 F.3d 1281 (11th Cir. 2013).

      Moreover, even when a defendant possesses the requisite “sizable market

share,” other relevant factors may demonstrate that it is unlikely to succeed in

monopolizing the relevant market. See, e.g., Barr Labs., Inc. v. Abbott Labs., 978

F.2d 98, 112 (3d Cir. 1992) (strength of competition from rival firms among “other

factors” relevant to assessing dangerous probability). Here, those factors further

counsel in favor of dismissal. For example, Facebook’s significant presence in the

market, Compl. ¶ 87(b), coupled with a lack of allegations suggesting that

                                          26
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 35
                                                               34 of
                                                                  of 45
                                                                     44




Google’s conduct has adversely impacted Facebook (or any other online

advertiser) undercuts any notion that there is a dangerous probability that Google

can monopolize an alleged Online Advertising market. Id.; see also U.S. Anchor

Mfg., 7 F.3d at 994 (explaining that “strength and capacity of current competitors”

is relevant to determining whether a party is likely to successfully monopolize a

market); accord Philadelphia Taxi Ass’n v. Uber Techs, 886 F.3d 332, 342 (3d Cir.

2018). And Plaintiff alleges that Google has been trying to monopolize this market

“for many years,” Compl. ¶ 4, yet only managed to obtain an alleged 40% share.

Plaintiff offers no reason to think Google is on the precipice of such power now.

VI.   PLAINTIFF CANNOT ALLEGE A MONOPOLY LEVERAGING
      CLAIM (COUNT III)
      To mask the flaws in its Sherman Act claims, Plaintiff asks the Court to

condone a free-standing “monopoly leveraging” claim. See Compl. ¶¶ 206-10.

Courts nationwide have rejected such attempts. This Court should too.

      At the outset, Plaintiff is simply wrong on the law. The Complaint cites the

Supreme Court’s 1992 decision in Eastman Kodak as support for the idea that, on

its own, monopoly leveraging violates Section 2. See Compl. ¶ 137 n.19. Plaintiff

omits the Supreme Court’s subsequent considerations of that issue: Spectrum

Sports, Inc. v. McQuillan, 506 U.S. 447, 459 (1993) and Verizon Comm’cn Inc. v.

Law Offices of Curtis V. Trinko, LLP, 540 U.S. 398, 415 n.4 (2004). Since those
                                         27
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 36
                                                               35 of
                                                                  of 45
                                                                     44




rulings, the consensus is that monopoly leveraging is not a stand-alone claim: “[it]

can exist only where the requirements for the attempt to monopolize offense in the

second market have been satisfied.” Areeda & Hovenkamp, Antitrust Law ¶ 772,

at 237 (2015).14 Monopoly leveraging may, at most, be a theory that applies to

Plaintiff’s other theories, if anticompetitive conduct is adequately alleged there.

See, e.g., Covad Commc’ns Co. v. Bellsouth Corp., 374 F.3d 1044, 1047 n.4 (11th

Cir. 2004); Morris Commc’ns, 364 F.3d at 1293 n.11.

      In other words, the act of “monopoly leveraging” itself does not “constitute

anticompetitive conduct” and thus does not cure an otherwise deficient claim. PNY

Techs., Inc. v. SanDisk Corp., 2014 WL 1677521, at *9 (N.D. Cal. Apr. 25, 2014);

see also Schor v. Abbott Labs., 457 F.3d 608, 611 (7th Cir. 2006) (questioning

legitimacy of “free-standing theory of ‘monopoly leveraging’”). Where, as here, a

plaintiff fails to adequately allege anticompetitive conduct separate and apart from

the purported leveraging, see supra Sections III-V, labeling a claim “‘monopoly

leveraging’ won’t do anything to save it.” Four Corners Nephrology Assocs. v.



14
  See also Safeway Inc. v. Abbott Labs., 761 F. Supp. 2d 874, 895 (N.D. Cal.
2011) (“[M]onopoly leveraging, on its own, is not proscribed under Section 2.”);
Daisy Mountain Fire Dist. v. Microsoft Corp., 547 F. Supp. 2d 475, 487 (D. Md.
2008) (noting that the “Supreme Court has held that monopoly leveraging does not
provide a basis for recovery distinct from a monopolization claim”).

                                          28
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 37
                                                               36 of
                                                                  of 45
                                                                     44




Mercy Med. Ctr., 582 F.3d 1216, 1222 (10th Cir. 2009). 15

      Finally, assuming arguendo that Plaintiff could state a stand-alone claim for

monopoly leveraging, Plaintiff has not explained how Google’s supposed

monopolization of other markets will allow Google to monopolize the alleged

Online Advertising or Web Browser markets. Indeed, like the plaintiff in PNY

Technologies, Plaintiff has made only conclusory allegations that Google

leveraged its monopoly power in its monopolization attempts. See, e.g., Compl.

¶¶ 112, 138, 207. That is not enough. See PNY Techs., 2014 WL 1677521, at *9.

VII. PLAINTIFF HAS NOT PLED A CLAIM OF UNLAWFUL
     EXCLUSIVE DEALING UNDER SHERMAN ACT SECTION 2 OR
     CLAYTON ACT SECTION 3 (COUNT V)
      Count V alleges that Google entered into exclusive dealing agreements in

violation of the Sherman and Clayton Acts.16 To assert an exclusive dealing claim,

a plaintiff must plead: (1) an exclusive agreement (2) that substantially forecloses

competition (3) in a relevant market. McWane, Inc. v. FTC, 783 F.3d 814, 827,

835-36 (11th Cir. 2015); Eisai, Inc. v. Sanofi Aventis U.S., LLC, 821 F.3d 394, 403


15
  See also Vesta Corp. v. Amdocs Mgmt., 129 F. Supp. 3d 1012, 1035 (D. Or.
2015); PNY Techs., Inc., 2014 WL 1677521, at *9.
16
  Plaintiff’s Clayton Act Section 3 claim cannot survive because Section 3 applies
only to tangible commodities. See, e.g., Tri-State Broad. Co. v. United Press Int’l,
Inc., 369 F.2d 268, 270 (5th Cir. 1966).

                                         29
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 38
                                                               37 of
                                                                  of 45
                                                                     44




(3d Cir. 2016). Plaintiff has not done so.

      A.     Plaintiff Has Not Adequately Alleged any “Exclusive”
             Agreement
      Plaintiff’s exclusive dealing claim appears to be based on alleged

agreements between Google and various original equipment manufacturers

(“OEMs”) to pre-install Google Search on certain Android devices. 17 See Compl.

¶ 149(b). But the Complaint fails to provide any details thereof—which are

required to state such a claim—including the number of OEMs with such

agreements, the extent of any alleged foreclosure of a market, or the duration of the

agreements. See, e.g., Servicetrends, Inc., 870 F. Supp. at 1066; E. Food Servs.,

Inc. v. Pontifical Catholic Univ. Servs., 357 F.3d 1, 6-9 (1st Cir. 2004).

      More fundamentally, the Complaint fails to describe how such agreements

could be viewed as “exclusive,” given that Plaintiff did not, for example, allege

any facts about Google somehow blocking rival applications from reaching users.

At best, Plaintiff’s allegation is that some consumers had Google applications pre-

loaded on their mobile devices. Plaintiff ignores that, at any time thereafter,

consumers are free to download and use any other application they desire, and to



17
 Count V asserts it also covers agreements “with publishers” and “advertisers,”
Compl. ¶ 222, but Plaintiff provides no factual detail about any such agreements.

                                          30
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 39
                                                               38 of
                                                                  of 45
                                                                     44




modify their settings if they wish to make such downloaded apps the default

technology. Plaintiff does not (and cannot) allege that Google designed the

Android operating system to only run one web browser or Internet search engine.

      B.     Plaintiff Has Not Adequately Alleged That Any “Exclusive
             Agreement” Substantially Foreclosed Competition in a Relevant
             Market

      The Complaint also fails to allege that any such agreements substantially

foreclosed competition in a properly defined antitrust market. The first step in this

analysis is to identify the relevant market allegedly foreclosed. Tampa Elec. Co. v.

Nashville Coal Co., 365 U.S. 320, 329 (1961). As noted, Plaintiff has failed to

adequately define any of its markets. See supra Sections IV.B.2, IV.C. And the

problem is even worse here: Plaintiff appears to acknowledge that the claimed

agreements only affect the alleged Internet Search and Web Browser markets,

Compl. ¶ 150, but nonetheless claims in Count V that all six of the alleged

“Leveraged Markets” were affected, id. ¶ 226. Plaintiff provides no explanation

for this discrepancy. Plaintiff’s failure to adequately identify the markets at issue

is fatal to its claim. Tampa Elec., 365 U.S. at 329 (holding that lower courts’

failure to adequately evaluate the relevant market in an exclusive dealing claim




                                          31
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 40
                                                               39 of
                                                                  of 45
                                                                     44




was an “omission [that], by itself, requires reversal”).18

      The second step is to determine whether competition in the relevant market

was substantially foreclosed. Id. The Complaint fails to provide any detail about

if, or by how much, competition was foreclosed in any market, let alone facts from

which a Court could determine the foreclosure was “substantial.” Nor could it.

“In analyzing the amount of foreclosure, [the] concern is not about which products

a consumer chooses to purchase, but about which products are reasonably available

to that consumer.” Eisai, 821 F.3d at 403-04. Where, as here, “customers are free

to switch to a different product in the marketplace . . . competition has not been

thwarted,” even if the customers “choose not to do so.” Id. Plaintiff did not (and

could not) allege that customers lacked the ability to download other apps and

therefore switch products.

VIII. PLAINTIFF HAS NOT PLED A CLAIM FOR TORTIOUS
      INTERFERENCE (COUNT VI)
      To state a claim for tortious interference of business relations, a plaintiff



18
  See also E.T. Barwick Indus. v. Walter E. Heller & Co., 692 F. Supp. 1331 (N.D.
Ga. 1987) (“[I]n order to determine whether a substantial share of the competition
has been foreclosed, the relevant product and geographic markets must first be
determined.”), aff'd, 891 F.2d 906 (11th Cir. 1989); Nirvana, Inc. v. Nestle Waters
N. Am. Inc., 123 F. Supp. 3d 357, 378 (N.D.N.Y. 2015) (dismissing exclusive
dealing claims for failing to adequately allege relevant market).

                                          32
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 41
                                                               40 of
                                                                  of 45
                                                                     44




must plead facts to establish that the defendant: “(1) acting improperly and without

privilege (2) and acting purposely and with malice with the intent to injure, (3)

induced a third party or parties not to enter into or continue a business relationship

with the plaintiff (4) for which the plaintiff suffered some financial injury.”

Bartholomew v. AGL Res., Inc., 361 F.3d 1333, 1340 (11th Cir. 2004).19

      For its tortious interference claim, Plaintiff alleges that Google “contacted

one of Inform’s customers, sending them a screenshot to give them a ‘heads up’

when Inform’s floating video player with that client’s advertisement appeared next

to content that Google misleadingly characterized as objectionable.” Compl.

¶ 134. Plaintiff further alleges that Google “took this information to Inform’s

customer and used it in an attempt to convince Inform’s customer that Google

offered superior services.” Id. (emphasis added). From this single alleged

incident, Plaintiff claims that “Google’s malicious conduct caused purposeful

interference with Inform, its customers and business relationships.” Id.

      Plaintiff’s tortious interference claim fails for multiple reasons. First,

Plaintiff does not allege that Google induced the customer at issue to discontinue



19
   To the extent Plaintiff tries to plead tortious interference with contract, it must
allege an existing contractual relationship. Athens Int’l, Inc. v. Venture Capital
Props, Inc., 495 S.E.2d 900, 903 (Ga. Ct. App. 1998). None has been pled.

                                           33
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 42
                                                               41 of
                                                                  of 45
                                                                     44




its business relationship with Plaintiff. The Complaint characterizes Google’s

efforts as “an attempt,” id.; it does not assert that this attempt was successful. This

flaw is fatal. See, e.g., SHM Int'l Corp. v. Guangdong Chant Grp., Inc., 2016 WL

4204553, at *6 (N.D. Ga. June 29, 2016); Riley v. Hannibal, 2017 WL 5235673, at

*6 (N.D. Ga. June 29, 2017).

      Second, for the same reasons, Plaintiff has not adequately pled that it

suffered any financial injury since Plaintiff did not allege it lost this customer. If

“a plaintiff cannot show that damage to his rights or obligations under a contract

proximately resulted from the third party’s alleged interference, his claim for

tortious interference fails as a matter of law.” Tribeca Homes, LLC v. Marathon

Inv. Corp., 745 S.E.2d 806, 808 (Ga. Ct. App. 2013).

      Third, Plaintiff has not alleged that Google acted improperly and without

privilege. “An essential element of tortious interference with business relations is

that the alleged tortfeasor used wrongful means to induce a third party or parties

not to enter into or continue a business relationship with the plaintiff.” Camp v.

Eichelkraut, 539 S.E.2d 588, 593 (Ga. Ct. App. 2000) (footnote omitted).

Improper conduct is “wrongful action that generally involves predatory tactics

such as physical violence, fraud or misrepresentation, defamation, use of

confidential information, abusive civil suits, and unwarranted criminal

                                           34
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 43
                                                               42 of
                                                                  of 45
                                                                     44




prosecutions.” Disaster Servs. v. ERC P’ship, 492 S.E.2d 526, 529 (Ga. Ct. App.

1997); see also Kirkland v. Tamplin, 645 S.E.2d 653, 656 (Ga. Ct. App. 2007)

(“Absent evidence of fraud, [Plaintiff] could not show that [Defendant’s] actions

were improper, an essential element of an action for tortious interference.”).

      Here, Plaintiff fails to allege facts establishing that Google engaged in any

wrongful conduct. Google allegedly contacted one of Plaintiff’s customers to

explain that Plaintiff was running the customer’s advertisements in connection

with website content Google “misleadingly characterized as objectionable” and

“that Google offered superior services.” Compl. ¶ 134. However, Plaintiff fails to

identify how Google’s characterization was misleading or to explain how the

customer was misled (since the customer could evaluate on its own whether the

website was objectionable). Plaintiff thus has described nothing more than lawful

competition, and “fair competition is always legal.” Sommers Co. v. Moore, 621

S.E.2d 789, 791 (Ga. Ct. App. 2005).

                                       CONCLUSION
      Plaintiff’s Complaint should be dismissed in its entirety on standing

grounds. In the alternative, Counts I-V should be dismissed for failing to state a

claim under the federal antitrust laws and Count VI should be dismissed for failing

to state a claim for tortious interference.


                                              35
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 44
                                                               43 of
                                                                  of 45
                                                                     44




Respectfully submitted this 22nd day of January, 2020.

                                            /s/ Eric P. Schroeder

                                            BRYAN CAVE LEIGHTON PAISNER
                                            LLP
                                            Eric P. Schroeder (Ga. Bar 629880)
                                            Brian M. Underwood, Jr. (Ga. Bar
                                            804091)
                                            One Atlantic Center, 14th Floor
                                            1201 West Peachtree Street, N.W.
                                            Atlanta, Georgia 30309
                                            Telephone: 404-572-6600
                                            Facsimile: 404-572-6999
                                            eric.schroeder@bclplaw.com
                                            brian.underwood@bclplaw.com

                                            WILLIAMS & CONNOLLY LLP
                                            John E. Schmidtlein*
                                            Carol J. Pruski*
                                            Kimberly Broecker*
                                            *Pro hac vice applications pending
                                            725 Twelfth Street, N.W.
                                            Washington, D.C. 20005
                                            Tel: (202) 434-5000
                                            Fax: (202) 434-5029
                                            jschmidtlein@wc.com
                                            cpruski@wc.com
                                            kbroecker@wc.com

                                            Counsel for Defendants Google LLC,
                                            Alphabet, Inc., and YouTube, LLC




                                       36
      Case
      Case 5:20-cv-03556-BLF
           1:19-cv-05362-JPB Document
                             Document 59-2
                                      16-1 Filed
                                           Filed 12/28/20
                                                 01/22/20 Page
                                                          Page 45
                                                               44 of
                                                                  of 45
                                                                     44




                  Local Rule 7.1(D) Certification of Compliance

      I hereby certify that the foregoing pleading has been prepared with Times

New Roman font, 14 point, one of the font and point selections approved by the

Court in L.R. 5.1, N.D. Ga.

      This 22nd day of January, 2020.

                                        /s/ Eric P. Schroeder
                                        Eric P. Schroeder
                                        Ga. Bar 629880


                          CERTIFICATE OF SERVICE

      I hereby certify that, on this date, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system which will send email notification of

such filing to all counsel of record.

      This 22nd day of January, 2020.


                                        /s/ Eric P. Schroeder
                                        Eric P. Schroeder
                                        Ga. Bar 629880
